Citation Nr: 0904167	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable rating for a right 
hip disability.

3.  Entitlement to an initial compensable rating for a left 
hip disability.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served as a member of the Army Reserve from 
August 2001 to March 2007.  She had active duty for training 
from September 9, 2001 to June 14, 2002, and had active duty 
from June 17, 2002, to September 30, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for right and left hip 
disabilities, effective August 2, 2005, and denied service 
connection for a low back disability.

In July 2007, the veteran raised a claim of entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU).  In November 2007, she raised a claim 
of entitlement to a 10 percent disability rating based upon 
multiple noncompensable disabilities.  The Board refers those 
claims to the RO for appropriate action.

The issues of entitlement to initial compensable ratings for 
right and left hip disabilities are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's currently diagnosed low back disability (lumbar 
spinal stenosis) is the result of a low back injury sustained 
while on active duty in the Army Reserve in July 2002.


CONCLUSION OF LAW


A low back disability (lumbar spinal stenosis) was incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419 amended 38 U.S.C.A. § 101(24) to additionally include 
within the definition of active duty any periods of inactive 
duty for training during which an individual becomes disabled 
or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The veteran was mobilized for a 365 day period of active duty 
on June 17, 2002.  On July 25, 2002, she reported to sick 
call complaining of low back pain while running.  She was 
advised to stay in her quarters for the rest of the day and 
the day following.  She was thereafter instructed to run, 
jump, and march at her own pace and distance for one week.  
The remainder of the records for her period of active duty 
does not demonstrate complaints of low back pain.

Private treatment records dated in June 2003 demonstrate that 
the veteran sought treatment for low back pain.  She was 
noted to have a prior history significant for fractures of 
both hips.  Physical examination revealed muscle spasm of the 
low back.  MRI examination in August 2004 revealed 
degenerative disc disease at L5-S1 with posterior bulging of 
the annulus resulting in mild central spinal canal stenosis 
and narrowing of the inferior recess of the neural foramina 
bilaterally.

In April 2005, the veteran was determined to be unfit for 
retention in the Army Reserve as a result of her back 
disability.  A November 2006 line of duty investigation 
concluded that the veteran's low back disability 
(degenerative disc disease at L5-S1 with posterior bulging of 
the annulus resulting in mild central spinal canal stenosis 
and narrowing of the inferior recess of the neural foramina 
bilaterally) was the result of the injury sustained while on 
active duty on July 25, 2002.  She was officially discharged 
from the Army Reserve in March 2007.

The record clearly demonstrates that the veteran was on 
active duty training at the time she sustained a low back 
injury.  Because her current low back disability has been 
determined to be related to that injury, the Board concludes 
that service connection for a low back disability is 
warranted.  38 U.S.C.A. §§ 101(24), 106, 1131.  This 
conclusion is additionally supported by the November 2006 
line of duty investigation and a June 2003 private record of 
treatment which shows that the veteran sustained her initial 
back injury while on active duty training.   

Resolving all doubt in favor of the veteran, as is required 
by law, the Board finds that entitlement to service 
connection for a low back disability is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Service connection for a low back disability is granted.


REMAND

The record reflects that the veteran was diagnosed with 
stress fractures of the right and left hips while on active 
duty.  Since that time, she has continued to experience 
radiating pain in both hips that affects the range of motion 
of her hips.  The veteran underwent VA examination of her 
hips in July 2006.  However, at the time of the examination 
the veteran was pregnant, and therefore was not able to 
undergo X-ray examination of her hips.  As a result, it is 
unclear whether she has any degenerative changes of the hips.  
Because the presence of X-ray evidence of arthritis in her 
hips may have a bearing on her claim for initial compensable 
ratings, the Board finds that a remand for an examination to 
assess the current severity of her hip disabilities is 
necessary in order to fairly decide the merits of her claims. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
musculoskeletal examination to determine 
the current severity of her right and 
left hip disabilities.  The claims file 
must be made available to the VA 
examiner, and the examiner must review 
the file in conjunction with the 
examination.  The examiner must indicate 
in the report of examination that the 
claims file was reviewed.  All 
appropriate tests and studies, including 
X-rays and range of motion studies of 
the hips, reported in degrees, must be 
accomplished.  The rationale for all 
opinions must be explained in detail. 

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


